ORDER
Based upon this court’s finding of inadequate notice, the order of reciprocal discipline dated September 26, 1991 suspending David M. Bratcher from the practice of law in Louisiana is vacated and set aside. It is ordered that David M. Bratcher be granted thirty days to supplement his response of January 21, 1992 to inform this court of any claim, predicated upon the grounds set forth in Supreme Court Rule XIX, Section 21 D, that the imposition of identical discipline in Louisiana would be unwarranted and the reasons for that claim.